             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 1 of 20




 1 ROBBINS LLP
   BRIAN J. ROBBINS (190624)
 2 brobbins@robbinsarroy.com
   CRAIG W. SMITH (164886)
 3 csmith@robbinsllp.com
   SHANE P. SANDERS (237146)
 4 ssanders@robbinsllp.com
   ASHLEY R. RIFKIN (246602)
 5 arifkin@robbinsarroyo.com
   STEVEN R. WEDEKING (235759)
 6 swedeking@robbinsllp.com
   5040 Shoreham Place
 7 San Diego, CA 92122
   Telephone: (619) 525-3990
 8 Facsimile: (619) 525-3991

 9 WEISSLAW LLP                                       WEISSLAW LLP
   DAVID C. KATZ (admitted pro hac vice)              Joel E. Elkins
10 dkatz@weisslawllp.com                              jelkins@weisslawllp.com
   MARK D. SMILOW (pro hac to be filed)               9107 Wilshire Blvd., Suite 450
11 msmilow@weisslawllp.com                            Beverly Hills, CA 90210
   JOSHUA RUBIN (pro hac to be filed)                 Telephone: (310) 208-2800
12 jrubin@weisslawllp.com                             Facsimile (310) 209-2348
   1500 Broadway, 16th Floor
13 New York, NY 10036
   Telephone: (212) 682-3025
14 Facsimile: (212) 682-3010

15
     [Proposed] Co-Lead Counsel for Plaintiffs
16
                                   UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                           OAKLAND DIVISION
19
   IN RE APPLE INC. STOCKHOLDER                   )    Lead Case No. 4:19-cv-05153-YGR
20 DERIVATIVE LITIGATION                          )
                                                  )    (Consolidated with Cases No. 4:19-cv-05863-
21                                                )    YGR, 4:19-cv-05881-YGR, and 4:19-cv-
                                                  )    08246-YGR)
22 This Document Relates To:                      )
                                                  )    NOTICE OF MOTION AND MOTION OF
23          ALL ACTIONS.                          )    PLAINTIFFS TERRENCE ZEHRER,
                                                  )    ANDREW FINE, TAMMY FEDERMAN
24                                                )    SEP/IRA, AND THE ROSENFELD FAMILY
                                                  )    FOUNDATION TO APPOINT ROBBINS
25                                                )    LLP AND WEISSLAW LLP CO-LEAD
                                                  )    COUNSEL; MEMORANDUM OF POINTS
26                                                )    AND AUTHORITIES IN SUPPORT
                                                  )    THEREOF
27
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                           4:19-cv-05153-YGR
               Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 2 of 20




 1                                                         TABLE OF CONTENTS

 2 NOTICE OF MOTION AND MOTION .........................................................................................1

 3 MEMORANDUM OF POINTS AND AUTHORITIES .................................................................1

 4 I.         SUMMARY OF ARGUMENT ...........................................................................................1
 5 II.        PERTINENT FACTS ..........................................................................................................3
 6            A.        Factual Background .................................................................................................3
 7            B.        Procedural History and Plaintiffs' Negotiations .......................................................5
 8 III.       ROBBINS AND WEISSLAW SHOULD BE APPOINTED CO-LEAD COUNSEL ........6
 9            A.        Robbins' and WeissLaw's Extensive Experience and Record of Success Support
                        their Appointment as Co-Lead Counsel ...................................................................7
10
                        1.         Robbins LLP ................................................................................................7
11
                        2.         WeissLaw ...................................................................................................11
12
              B.        Robbins' and WeissLaw's High Quality Pleadings and Efforts to Coordinate and
13                      Advance the Litigation to Date Support their Appointment as Co-Lead Counsel 13
14            C.        The First-Filed Factor Weighs in Favor of Appointing Robbins and WeissLaw as
                        Co-Lead Counsel ...................................................................................................15
15
     IV.      CONCLUSION ..................................................................................................................16
16

17

18
19

20

21

22

23

24

25

26
27                                    -i-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
                  Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 3 of 20




 1                                                       TABLE OF AUTHORITIES

 2 CASES...............................................................................................................................PAGE(S)

 3 Berkowitz ex rel. Affymetrix, Inc. v. Fodor,

 4       2006 WL 3365587 (N.D. Cal. Nov. 20, 2006) ....................................................................7

 5 Biondi v. Scrushy,
          820 A.2d 1148 (Del. Ch. 2003), aff'd sub nom. In re HealthSouth Corp.
 6        Shareholders Litig., 847 A.2d 1121 (Del. 2004) ..............................................................15
 7 Brown v. Kelly,
         2006 WL 3411868 (N.D. Cal. Nov. 27, 2006) ....................................................................7
 8

 9 Gallardo v. Bennett,
          2006 WL 2884497 (N.D. Cal. Oct. 10, 2006)......................................................................7
10
   Hacker v. Peterschmidt,
11        2006 WL 2925683 (N.D. Cal. Oct. 12, 2006)..................................................................6, 7

12 Kamen v. Kemper Fin. Servs. Inc.,
         500 U.S. 108 (1991) ...........................................................................................................14
13
   Millman ex rel. Friedman's, Inc. v. Brinkley,
14
         2004 WL 2284505 (N.D. Ga. Oct. 1, 2004) ....................................................................6, 7
15

16

17

18
19

20

21

22

23

24

25

26
27                                    - ii -
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
                Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 4 of 20




 1                                    NOTICE OF MOTION AND MOTION
 2            Plaintiffs Terrence Zehrer ("Zehrer"), Andrew Fine, Tammy Federman SEP/IRA, and the

 3 Rosenfeld Family Foundation (collectively, the "ZFFR Group") hereby move the Honorable Yvonne

 4 Gonzalez Rogers for an order granting their motion to appoint Robbins LLP and WeissLaw LLP as Co-

 5 Lead Counsel ("Motion"). Pursuant to Rule 42 of the Federal Rules of Civil Procedure ("Rule 42") and

 6 the Court's March 11, 2020, Order Granting Stipulation and Order to Consolidate and Stay Related Actions

 7 and Setting Schedule on Motions for Leadership ("Consolidation Order") the ZFFR Group will, and

 8 hereby does, move this Court for an order appointing Robbins LLP ("Robbins") and WeissLaw LLP

 9 ("WeissLaw") as Co-Lead Counsel for plaintiffs in this consolidated stockholder derivative action (the

10 "Consolidated Action"). The Motion is based on (i) this notice; (ii) the incorporated Memorandum of

11 Points and Authorities; (iii) the Declarations of Craig W. Smith ("Smith Decl."), Shane P. Sander

12 ("Sanders Decl."), Ashley R. Rifkin ("Rifkin Decl."), David C. Katz ("Katz Decl."), and Justin A. Kuehn

13 ("Kuehn Decl.") in support of the Motion;1 (iv) the [Proposed] Order Appointing Robbins and WeissLaw

14 as Co-Lead Counsel; (v) the complete files and records in these actions; and (vi) such oral argument as

15 the Court may consider in deciding the Motion.

16                            MEMORANDUM OF POINTS AND AUTHORITIES
17 I.         SUMMARY OF ARGUMENT

18            The plaintiffs in the Consolidated Action2 assert claims for, inter alia, breaches of fiduciary duty,
19 waste of corporate assets, and unjust enrichment on behalf of nominal defendant Apple, Inc. ("Apple" or

20 the "Company") against certain of its officers and directors ("Individual Defendants") arising out of

21 Apple's decision to address widespread shutdowns of older model iPhones by secretly delivering software

22 embedded in operating system ("iOS") updates that dramatically slowed performance, rather than advising

23 consumers that an inexpensive battery update would solve the problem without impairing performance.

24   1
         The Kuehn Decl. is attached as Exhibit B to the Smith Decl.
25   2
     The Consolidated Derivative Action includes Zehrer v. Cook, et al., 5:19-cv-0515 (the "Zehrer
   Complaint"); Fine v. Cook, et al., 5:19-cv-05863 (the "Fine Complaint"); Bankhalter v. Cook, et al., 5:19-
26 cv-05881 (the "Bankhalter Complaint"); and Votto v. Cook, et al., 5:19-cv-08246.
27                                    -1-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 5 of 20




 1 When private investigations revealed Apple's surreptitious installation of performance-degrading

 2 software, the Company was forced to admit that it had intentionally slowed the performance of older

 3 model iPhones, and subsequently announced that it would offer replacement batteries at a $50 discount

 4 from the regular price of $79. The ensuing consumer backlash cost Apple hundreds of millions of dollars

 5 in lost sales, belated remediation efforts, and costs to defend and settle consumer class actions. The

 6 Company remains exposed to significant costs of defense and potential liability in two related securities

 7 class actions pending before this Court.

 8          The Consolidation Order set a deadline for the plaintiffs to agree and stipulate to a proposed

 9 leadership structure or to move for the appointment of lead counsel. As set forth in the stipulation

10 accompanying the proposed Consolidation Order, all plaintiffs agree that appointment of a leadership

11 structure would help to realize the efficiencies promised by consolidation, simplify the administration of

12 the Consolidated Action, and facilitate the effective representation of Apple's interests. Robbins and

13 WeissLaw led negotiations among plaintiffs' counsel in an effort to reach an agreement that balanced the

14 interests of inclusion with the need for a simple and cohesive leadership structure to coordinate

15 communications among counsel and the Court, avoid unnecessary duplication of effort, and effectively

16 represent Apple's interests in the derivative claims. Unfortunately, plaintiffs were unable to reach

17 agreement.

18          The ZFFR Group respectfully submits that Robbins and WeissLaw should be appointed to serve
19 as Co-Lead Counsel for the plaintiffs. The firms in three of the four stockholder derivative actions

20 consolidated by the Court's March 11, 2020, Consolidation Order support this motion to appoint Robbins

21 and WeissLaw Co-Counsel. Collectively, the firms supporting this motion represent individual and

22 foundation stockholders that own 8,084 shares of Apple stock worth over $2.25 million. Only one

23 plaintiff—Alan Bankhalter—opposes this leadership structure in favor of the appointment his own

24 lawyers as co-lead counsel.

25          Robbins and WeissLaw are well-qualified to serve as Co-Lead Counsel. Robbins, a California-

26 based shareholder rights litigation firm, has a decades-long track record of delivering outstanding results
27                                    -2-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 6 of 20




 1 in shareholder derivative actions. WeissLaw, with offices in New York, California, and Georgia, is also

 2 among the established leaders of the shareholder rights bar, having secured hundreds of millions of dollars

 3 and important corporate governance reforms for dozens of public companies. Robbins and WeissLaw

 4 have the necessary experience, skills, staff, and information technology infrastructure to prosecute the

 5 derivative claims efficiently and effectively.

 6          Robbins and WeissLaw have already demonstrated their commitment to the action, as well as their

 7 skilled and practical leadership, by timely filing high quality pleadings (Robbins commenced the first-

 8 filed Zehrer action four weeks before the next action was filed); preparing and serving a books and records

 9 demand pursuant to California Corp. Code §1601(a); leading the initial scheduling and consolidation

10 negotiations among plaintiffs' and defendants' counsel; preparing and circulating the Stipulation and

11 [Proposed] Order to Consolidate and Stay Related Actions and Setting Schedule on Motions for

12 Leadership ("Stipulation and Proposed Order for Consolidation"); and then securing the agreement of all

13 but one plaintiff to the leadership structure proposed by this Motion.

14          The ZFFR Group's significant and longstanding ownership of Apple stock further supports the

15 appointment of Robbins and WeissLaw as Co-Lead Counsel. They will have no difficulty meeting the

16 contemporaneous and continuous holding requirement for standing to proceed derivatively, and their

17 significant positions ensure that their interests are properly aligned with Apple and its nonparty

18 stockholders, and that their lawyers will be zealous advocates.
19 II.      PERTINENT FACTS
20          A.     Factual Background

21          Apple's iPhone smartphone is the Company's flagship product, and the source of the vast majority

22 of its revenues and profits. Apple typically releases a new, higher priced iPhone model each year.

23          In late 2016, older model iPhones began shutting down without warning. Apple knew these

24 shutdowns were caused by the iPhone's aging battery, which delivered power unevenly and could not

25 handle the processing demands of the updated versions of iOS. Simply replacing the battery on these

26 older model iPhones would have resolved the issue. But rather than alert customers about this quick, cost-
27                                    -3-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 7 of 20




 1 effective solution, beginning in January 2017, Apple published iOS updates that secretly "fixed" the

 2 shutdown issues by dramatically slowing the performance of older iPhone models, without the owner's

 3 knowledge or consent, prompting thousands of customers to purchase newer, costlier iPhone models to

 4 replace iPhones they believed were becoming obsolete.

 5          In December 2017, independent investigations discovered the older iPhones' shutdowns were

 6 caused by their older batteries, not the iPhones themselves, and that, rather than address the battery issue,

 7 Apple had responded by secretly embedding software that slowed performance into iOS updates. These

 8 reports confirmed suspicions that Apple was leveraging the battery problem to encourage users to buy

 9 new iPhones. On December 20, 2017, consumer outrage forced Apple belatedly to admit that it had

10 intentionally slowed the performance of older model iPhones. On December 28, 2017, Apple announced

11 that it would offer replacement iPhone batteries at a discount, charging $29 instead of $79.             The

12 controversy came to be known as "Batterygate," and it jeopardized the consumer trust and confidence that

13 had made the iPhone the world's leading smartphone brand and Apple's flagship product.

14          As these events unfolded, the Individual Defendants made and authorized misleading public

15 statements touting strong iPhone demand, while concealing the fact that this demand had been driven in

16 large part by customers who had purchased new iPhones in the mistaken belief that their older iPhones

17 were obsolete, and failing to acknowledge the material downward pressure on sales exerted by increased

18 competition aided and abetted by "Batterygate," fallout from the U.S.-China trade war, slumping Chinese
19 economic growth, and price levels that began to outpace Chinese consumers' purchasing power in the

20 iPhone's third-largest market. On January 2, 2019, Apple's Chief Executive Officer ("CEO") Timothy D.

21 Cook ("Cook") revealed in his "Letter from Tim Cook to Apple Investors" that Apple would fail to achieve

22 the revenue guidance he had published just eight weeks earlier due to plummeting iPhone sales, which he

23 attributed to the lack of upgrade purchases following announcement of the battery replacement program

24 and the macroeconomic issues in China that Cook and other Individual Defendants had discounted in

25 earnings conference calls with analysts. In the wake of this disclosure, Apple's stock plunged nearly 10%,

26
27                                    -4-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
              Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 8 of 20




 1 or $15.73 per share, on January 3, 2019, to close at $142.19 per share compared to the previous trading

 2 day's closing of $157.92 per share, wiping out over $74 billion in market capitalization in a single day.

 3           Consumers from around the world filed class action lawsuits against Apple in federal and state

 4 courts alleging violations of computer intrusion laws and consumer-protection laws, and a broad range of

 5 common law torts and remedies. A settlement of the federal multi-district litigation pending in the U.S.

 6 District Court for the Northern District of California that will cost Apple between $310 and $500 million

 7 was announced on March 2, 2020. The hearing on the motion for preliminary approval of the settlement

 8 is scheduled for May 15, 2020. Several other consumer actions and government investigations by the

 9 U.S. Securities and Exchange Commission ("SEC") and the U.S. Department of Justice remain pending.

10 In addition, Apple is incurring defense costs and faces significant potential liability in the two related

11 federal securities class action lawsuits filed in the U.S. District Court for the Northern District of California

12 on behalf of investors who purchased or held Apple stock while the Individual Defendants were publishing

13 misleading statements about the strength of demand for Apple's new iPhones and associated earnings

14 guidance.

15           B.     Procedural History and Plaintiffs' Negotiations

16           On August 19, 2019, Robbins commenced the first action filed on behalf of stockholder-plaintiff

17 Zehrer, followed one month later by complaints filed by: WeissLaw for stockholder-plaintiffs Andrew

18 Fine, Tammy Federman SEP/IRA, and the Rosenfeld Family Foundation on September 20, 2019; Gainey
19 McKenna & Egleston for stockholder-plaintiff Alan Bankhalter, also on September 20, 2019; and Brodsky

20 & Smith, LLC for stockholder-plaintiff John Votto, approximately three months later on December 18,

21 2019.

22           Craig W. Smith, the Robbins partner with primary responsibility for the Zehrer action, led

23 negotiations among plaintiffs' counsel and with defense counsel regarding initial scheduling and case

24 management, and secured agreement on the terms of the Stipulation and Proposed Order for

25 Consolidation, which set out terms for consolidating the related stockholder derivative actions pending

26 before this Court; staying defendants' obligation to respond to the complaints pending the outcome of
27                                    -5-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 9 of 20




 1 motions to dismiss the related securities actions; and set deadlines for plaintiffs to agree or to move for

 2 appointment of lead counsel for plaintiffs. Smith Decl., ¶13. The Court entered the proposed order

 3 pursuant to the stipulation on March 11, 2020.

 4          Thereafter, Mr. Smith led the negotiations among plaintiffs' counsel regarding a leadership

 5 structure that would facilitate the effective representation of Apple's interests in the derivative claims, and

 6 capture the efficiencies promised by consolidation through effective coordination of litigation efforts and

 7 streamlined communications with the Court and defense counsel. Mr. Smith was able to secure the

 8 agreement of all but one of the six plaintiffs in the four cases to the co-leadership proposed by this motion.

 9 Smith Decl., ¶14. Accordingly, the ZFFR Group now moves the Court for an order appointing Robbins

10 and WeissLaw as Co-Lead Counsel.3

11 III.     ROBBINS AND WEISSLAW SHOULD BE APPOINTED CO-LEAD COUNSEL

12          Courts have broad discretion to appoint lead counsel to ensure the effective and efficient

13 prosecution of consolidated actions. See, e.g., Hacker v. Peterschmidt, 2006 WL 2925683, at *2-3 (N.D.

14 Cal. Oct. 12, 2006) ("Upon consolidation, pursuant to Rule 42(a), the district court, 'if it sees fit, may

15 appoint one or more attorneys as liaison counsel, lead counsel, or trial counsel for the consolidated cases

16 and accordingly assign the designated lawyers specific responsibilities.'").4 In selecting lead counsel, the

17 "'guiding principle'" is who will "'best serve the interest of the plaintiffs.'" Millman ex rel. Friedman's,

18 Inc. v. Brinkley, 2004 WL 2284505, at *3 (N.D. Ga. Oct. 1, 2004) (citation omitted). Courts consider
19 counsel's qualifications and experience; the number, size, and extent of involvement of represented

20 litigants; the stage of the proceedings; the nature of the causes of action alleged; counsel's access to the

21

22

23   3
     It bears mention that Robbins and WeissLaw also have a strong working relationship that will serve
   plaintiffs well. For example, in In re Misonix, Inc. Stockholder Litigation, Lead Case No. 2:17-cv-03385-
24 ADS-AYS (E.D.N.Y.), WeissLaw and Robbins coordinated negotiations with the defendants to secure a
   suite of rigorous governance and internal controls reforms designed to strengthen the corporation’s
25 compliance with the Foreign Corrupt Practices Act. Katz Decl., ¶10.

26   4
    Here, as throughout, all emphasis is deemed added and citations and footnotes are deemed omitted
   unless otherwise noted.
27                                                 -6-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                                                   4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 10 of 20




 1 resources necessary to prosecute the claims effectively; and the quality of the pleadings. Id. Each of these

 2 factors weighs in favor of appointing Robbins and WeissLaw Co-Lead Counsel.5

 3          A.      Robbins' and WeissLaw's Extensive Experience and Record of Success Support their
                    Appointment as Co-Lead Counsel
 4
                    1.      Robbins LLP
 5

 6          Robbins' long track record of effectively leading and securing superior results in complex, often

 7 multi-jurisdictional, stockholder derivative litigation strongly supports its appointment as Co-Lead

 8 Counsel. For nearly two decades, Robbins has dedicated its practice to prosecuting derivative actions on

 9 behalf of publicly traded corporations, and it has achieved substantial monetary recoveries and industry

10 leading corporate governance reforms for those companies. See Robbins LLP Firm Resume, attached as

11 Exhibit A to the Smith Decl. ("Robbins Resume").

12
   5
     As currently styled, the Motion seeks the appointment of Co-Lead Counsel, and not a "lead plaintiff."
13 The appointment of a "lead plaintiff" is within the Court's discretion, but is not required in shareholder
   derivative cases. See, e.g., Hacker, 2006 WL 2925683, at *1 (appointing lead plaintiff in derivative
14 action); Brown v. Kelly, 2006 WL 3411868, at *2 (N.D. Cal. Nov. 27, 2006) (appropriate to appoint lead
   plaintiff in derivative action where movants allege they were at all relevant times shareholders, retained
15 competent counsel, and do not appear to be subject to unique defenses and "[t]he Court does not find any
   other reason to not establish the proposed leadership structure."); Berkowitz ex rel. Affymetrix, Inc. v.
16 Fodor, 2006 WL 3365587, at *1 (N.D. Cal. Nov. 20, 2006) (same); cf. Gallardo v. Bennett, 2006 WL
   2884497, at *1 (N.D. Cal. Oct. 10, 2006) (refusing to appoint lead plaintiff, noting the absence of Ninth
17 Circuit precedent suggesting that appointment of a lead plaintiff is necessary). The ZFFR Group submits
   that there are no special circumstances here that might require the appointment of a lead or co-lead
18 plaintiffs. Should the Court be inclined to appoint a lead plaintiff(s), however, each of the ZFFR
   stockholder-plaintiffs is qualified to serve in that role. Zehrer was the first stockholder to file a derivative
19 actions on Apple's behalf, and he and his counsel have already demonstrated their ability to advance the
   litigation and to coordinate counsel's efforts in a pragmatic and efficient manner. Zehrer currently holds
20 900 shares of Apple stock, valued at $228,861 as of March 31, 2020, and has been a continuous holder of
   Apple stock since at least 2010. Smith Decl., ¶2. The other members of the ZFFR Group are also
21 significant long term shareholders of Apple, whose well-chosen counsel has a superior record of leadings
   complex derivative litigation and securing outstanding results. The Rosenfeld Family Foundation owns
22 6,000 shares and has continuously been an Apple stockholder since January 12, 2000. Tammy M.
   Federman SEP/IRA holds 535 shares and has continuously been an Apple stockholder since June 7,
23 2007. Andrew Fine holds 299 shares, has continuously been an Apple stockholder since April 28, 2014,
   and has, through his counsel served a books and records demand pursuant to California Corp. Code
24 §1601(a) upon Apple. Collectively, the Zehrer-Fine-Federman-Rosenfeld Group holds shares worth over
   $2 million. Katz Decl., ¶¶6-9. Given their significant financial interest in the outcome of the litigation,
25 as well as their demonstrated ability and interest in pursuing the derivative claims vigorously, the ZFFR
   group, collectively, or any member thereof, individually, can be counted on to ensure that all stockholder
26 interests are protected.
27                                    -7-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 11 of 20




 1          Craig W. Smith is the lead partner for Robbins on this matter. Mr. Smith has focused his practice

 2 on stockholder and securities litigation and corporate regulatory compliance for almost 30 years. After

 3 graduating from Yale Law School in 1992, Mr. Smith spent ten and one-half years at O'Melveny & Myers

 4 LLP representing Fortune 500 companies in securities class actions, shareholder derivative actions, and

 5 SEC and SRO enforcement actions. After working for nearly five years as Division Counsel at UBS

 6 Financial Services, Inc., Mr. Smith joined Robbins, where his practice has focused on shareholder

 7 derivative litigation. Ashely R. Rifkin and Shane P. Sanders, the other Robbins partners assigned to this

 8 matter, have proven equally adept in representing stockholder-plaintiffs over the course of their 14-year

 9 careers representing stockholders in derivative and class action litigation. Robbins Resume at 15.

10          Working from Robbins' well-developed litigation platform, Mr. Smith has secured a number of

11 important recoveries for plaintiffs and the corporations they represent in derivative litigation involving

12 issues substantially similar to those raised here. For example, Ms. Smith served as lead counsel and

13 concluded the settlement of a derivative action brought on behalf of Fifth Street Finance Corp. ("FSC"),

14 a business development company plaintiffs alleged had been caused by its external manager to make

15 reckless investments and delay recognition of loan losses to boost the fees paid to the manager in the lead

16 up to FSC's initial public offering. In re Fifth Street Fin. Corp. S'holder Derivative Litig., Lead Case No.

17 3:15-cv-01795-RNC (D. Conn.). Robbins coordinated the efforts of eight plaintiffs represented by ten

18 law firms across three jurisdictions, and negotiated a settlement that secured $30 million in advisory fee
19 reductions and comprehensive corporate governance, conflicts management, and internal controls

20 reforms. Robbins Resume at 14.

21          Mr. Smith has played a similar leading role in coordinating the efforts of multiple counsel to secure

22 a number of outstanding results. As lead counsel in Alex v. McCullough, No. 1:12-cv-08834 (N.D. Ill.

23 Dec. 5, 2012), Mr. Smith coordinated with nine plaintiffs' law firms for six plaintiffs in three jurisdictions

24 with counsel and led negotiations that secured a $20 million recovery for the company, as well as industry-

25 leading board and management-level governance and oversight reforms for Career Education Corporation,

26 whose officers and directors were alleged to have allowed its for-profit schools to falsify job placement
27                                    -8-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 12 of 20




 1 and student loan repayment rates and to fail to meet accreditation standards, jeopardizing its schools'

 2 access to the Title IV federal student loan funds. Robbins Resume at 14. Mr. Smith also played a leading

 3 role in complex, multi-jurisdictional derivative litigation brought on behalf of Avon Products, Inc., against

 4 officers and directors who plaintiffs alleged turned a blind eye to bribes made in violation of the Foreign

 5 Corrupt Practices Act to secure the first foreign direct sales license in China. Pritika v. Jung, No.

 6 651479/2015 (N.Y. Sup. Ct. May 1, 2015). Mr. Smith coordinated with counsel in related cases filed by

 7 five plaintiffs and seven plaintiffs' counsel in three jurisdictions, and led the negotiations that resulted in

 8 Avon's agreement to adopt a comprehensive corporate governance and compliance reform program that

 9 The Wall Street Journal praised as "a victory for shareholders looking for accountability from the

10 business." Smith Decl., ¶7 n.3; Robbins Resume at 14. Mr. Smith also played a key role in persuading

11 Brocade Communication Systems, Inc.'s Board Special Litigation Committee to prosecute stock option

12 backdating claims against former officers and directors of Brocade. In re Brocade Commc'n Sys., Inc.,

13 Derivative Litig., No. 1:05-cv-041683 (Cal. Super. Ct.-Santa Clara Cty. Jan. 28, 2010). He was part of

14 the four-lawyer team that met with the Special Litigation Committee and persuaded it to retain the firm as

15 co-counsel and to pursue the claims, leading to Brocade's recovery of $24 million and extinguishment of

16 its obligation to fund the criminal defense of its former CEO. Robbins Resume at 15.

17          Ms. Rifkin likewise has been instrumental in obtaining substantial recoveries for corporations and

18 shareholders in derivative litigation. In In re Community Health Systems, Inc. Shareholder Derivative
19 Litigation, No. 3:11-cv-00489 (M.D. Tenn. Jan. 17, 2017), serving as plaintiffs' co-lead counsel, Ms.

20 Rifkin's played a key role in the litigation and negotiations that led to a $60 million cash payment to

21 Community Health Systems, Inc. and extensive corporate governance reforms. Robbins Resume at 5. As

22 lead counsel in In re Alphatec Holdings, Inc., Derivative Shareholder Litigation, No. 37-2010-00058586-

23 CU-BT-NC (Cal. Super. Ct. – San Diego Cnty. Aug. 21, 2014), Ms. Rifkin's work led to the resignation

24 of several defendant directors and senior executives and to Alphatec Holding's, Inc.'s implementation of

25 reforms providing for enhanced director independence, enhanced review of related party transactions, and

26 rigorous disclosure controls. Rifkin Decl., ¶5.
27                                    -9-
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 13 of 20




 1          Mr. Sanders' track record is equally impressive. As co-lead counsel in In re Google Inc.

 2 Shareholder Derivative Litigation, Master File No. CV-11-04248-PJH (N.D. Cal.), Mr. Sanders played a

 3 key role in securing Google, Inc.'s agreement to adopt and implement a new "User Safety Initiative"

 4 designed to disrupt the illegal and unsafe operations of rogue online pharmacies, and robust corporate

 5 governance reforms that enhanced board monitoring legal and compliance matters to which Google

 6 agreed to commit $250 million in funding. Sanders Decl., ¶4. In Rubery v. Kleinfeld, Case No. 2:12-cv-

 7 00844-DWA (W.D. Pa.), a derivative action brought on behalf of Aloca Inc., Mr. Sanders (together with

 8 counsel in a related state court action) negotiated and secured the adoption of a comprehensive Foreign

 9 Corrupt Practices Act compliance program, which experts concluded would provide benefits to Alcoa

10 worth approximately $110 million. Sanders Decl., ¶5. As co-lead counsel In re Koss Corp. S'holder

11 Derivative Litig., Lead Case No. 10-CV-2422 (Wisc. Cir. Ct.-Milwaukee Cty.), Mr. Sanders played a

12 central role in defeating the defendants' motion to dismiss on demand futility and other grounds, setting

13 the stage for a settlement that secured (among other things) robust corporate governance reforms,

14 enhanced internal controls over financial reporting and whistleblower procedures, and ultimately an $8.5

15 million recovery from the company's audit firm. Robbins Resume at 13; Sanders Decl., ¶6. And as lead

16 counsel in Paschetto v. Shaich, No. 08-SL-CC00805 (Mo. Cir. Ct.-St. Louis Cnty. April 8, 2011), a

17 shareholder derivative action brought on behalf of Panera Bread Company, Mr. Sanders defeated

18 defendants' motion to dismiss, which challenged the sufficiency of plaintiff's allegations of demand
19 futility. Following extensive document and deposition discovery, Mr. Sanders played a leading role in

20 negotiating the settlement, which led to the implementation of comprehensive corporate governance and

21 internal control reforms at the company. Robbins Resume at 13; Sanders Decl., ¶7.6

22
   6
     Over the course of his career, Mr. Sanders has defeated numerous motions to dismiss challenging the
23 sufficiency of plaintiffs' allegations of demand futility under various exacting state law pleading standards.
   See, e.g., Opinion & Order, Pacheco v. Guyer, Case No. Case 1:18-cv-07999-VSB (S.D.N.Y. Sept. 19,
24 2019); Order, In re Koss Corp. S'holder Derivative Litig., Lead Case No. 10-CV-2422 (Wisc. Cir. Ct.-
   Milwaukee Cty. Nov. 29, 2010); Civil Minute Order, Hess v. Heckmann, Case No. INC-10010407 (Cal.
25 Super. Ct.- Riverside Cty. July 20, 2011); Findings and Order, Paschetto v. Shaich, Case No. 08-SL-
   CC00865 (Mo. Cir. Ct.-St. Louis Cty. Dec. 14, 2009); Decision/Order, Cement Masons Local 780 Pension
26 Fund v. Schleifer, Index No. 654453/2015 (N.Y. Sup. June 29, 2017). Sanders Decl., ¶8.
27                                   - 10 -
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 14 of 20




 1          The track record of the Robbins partners assigned to this action are emblematic of the many

 2 successes Robbins has achieved for corporations though leadership positions in complex derivative

 3 litigation.7 As these results suggest, Robbins has the necessary human, technological and financial

 4 resources to effectively pursue Apple's interests in this complex derivative action, which we expect will

 5 involve extensive fact and expert discovery, motion practice, and remedial investigation and analysis.

 6 Robbins employs 17 full-time attorneys (plus 8 staff attorneys), including 8 partners with more than ten

 7 years of experience in complex litigation, and 8 associates. The attorneys are supported by 10 corporate

 8 research clerks, who assist the attorneys with factual research and other related matters, as well as 6

 9 paralegals, and 20 support staff.      Smith Decl., ¶11.     Robbins also maintains superior document

10 management and search engine capability, utilizing the Disco e-Discovery platform. Id. at 12. With

11 powerful search engine and analytical features such as machine learning, e-mail conversation threading,

12 duplicate detection, analytics, and clustering, the firm is able to quickly review and code large volumes of

13 documents to ensure that its lawyers are able to quickly identify and evaluate important documents. Id.

14 This technology also allows Robbins to host large document review projects that allow multiple firms to

15 access the documents. Id.

16                  2.     WeissLaw

17          WeissLaw has an equally impressive record of success in derivative and representative litigation.

18 Over the past 33 years, WeissLaw has recovered over a billion dollars for defrauded institutions and
19 individuals and caused the enactment of important corporate governance reforms. Katz Decl., ¶2; see

20
   7
     In Martinez v. Toll, No. 2:09-cv-00937-CDJ (E.D. Pa. Mar. 27, 2013), for example, Robbins served as
21 a lead member of the litigation team that pursued insider trading and other claims against the directors of
   luxury home builder Toll Bros., Inc. During four years of contentious litigation, Robbins engaged in
22 extensive discovery, deposed Robert and Bruce Toll, and led the settlement negotiations that resulted in a
   $16.25 million cash payment for the company, including a $6.45 million payment from the executive
23 directors individually. Robbins also served as lead counsel in In re Cardinal Health Derivative Litigation,
   where, following several years of litigation and discovery, the firm defeated numerous dispositive motions
24 and negotiated a settlement that secured $70 million for the company and comprehensive corporate
   governance reforms. See Robbins Resume at 3. And as sole lead counsel in In re OM Group, Inc.
25 Derivative Litigation, Robbins secured $29 million for OM Group, Inc., termination of the company's
   long term CEO, the addition of two shareholder nominated directors, and significant corporate governance
26 reforms. Robbins Resume at 2.
27                                   - 11 -
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 15 of 20




 1 WeissLaw Resume, attached to Katz Decl. as Ex. A ("WeissLaw Resume"). Recently, as sole lead counsel

 2 in In re Equifax, Inc. Derivative Litigation, No. 1:18-CV-00317-TWT (N.D. Ga.), WeissLaw secured a

 3 $32.5 million recovery to address damages the company incurred in connection with a data breach that

 4 compromised the personal information of over 140 million people. If finally approved, this would be the

 5 largest recovery achieved in a derivative action concerning a data breach. Id.

 6          David C. Katz will serve as the lead attorney for WeissLaw on this matter. Id. at ¶3. Mr. Katz is

 7 the Chair of the Firm’s Corporate Governance Litigation Practice Group and a Principal of the firm, with

 8 which he has litigated derivative and class actions for nearly thirty years. Id. Mr. Katz has served as lead

 9 counsel and co-lead counsel in numerous derivative and class actions that have resulted in substantial

10 recoveries. For example, Mr. Katz was co-lead counsel in Sadowsky v. Brendsel, No. 05 cv 2596

11 (S.D.N.Y.), an action prosecuted derivatively on behalf of the Federal Home Loan Mortgage Corporation,

12 in the wake of one of the country’s largest corporate restatements. The litigation involved 78 depositions,

13 with Mr. Katz responsible for the depositions of, among others, all of the outside directors of the company,

14 as well as the successful opposition of the several motions to dismiss filed by the defendants. Through

15 these efforts, approximately $100 million was recovered for the company in addition to enacting of

16 material corporate governance reforms. Katz Decl., ¶3. Mr. Katz also served as co-lead counsel in In re

17 Marsh & McLennan Derivative Litigation, C.A. No. 753-VCS (Del. Ch.), a derivative action concerning

18 the insurer's massive bid-rigging scheme. After defeating defendants' motions to dismiss in the Delaware
19 Court of Chancery and protracted litigation involving dozens of depositions, $35 million was recovered

20 for the company, along with substantial corporate governance reforms designed to ensure that such

21 misconduct would not recur. Katz Decl., ¶3. In In re FirstEnergy Shareholder Derivative Litigation, No.

22 03 cv 1826 (JSG) (N.D. Ohio), following one of the largest power outages in the country’s history, Mr.

23 Katz was part of the WeissLaw team that recovered $25 million for the company and significant corporate

24 governance measures were implemented. Id. And just last month, in L.S. v. Webloyalty.com, Inc., No.

25 18-3639 (2d Cir. Mar. 20, 2020), Mr. Katz won the reversal of the judgment of dismissal of a consumer

26 class action lawsuit that had been litigated for nearly ten years. Id.
27                                   - 12 -
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 16 of 20




 1          WeissLaw has also achieved significant recoveries as lead counsel or co-lead counsel for

 2 stockholders in dozens of securities class actions, many of which Mr. Katz played an active role in

 3 litigating. See, e.g., Spahn v. Edward D. Jones & Co., et al., No. 04 cv 00086 (E.D. Mo.) ($127.5 million);

 4 Bachman, et al., v. A.G. Edwards, Inc., et al., No. 22052-01266-03 (Cir. Ct., St. Louis, Mo.) ($60 million);

 5 Brody v. Hellman, et al. (U.S. West Dividend Litigation), No. CV-4142 (Dist. Ct. for the City & Cty. of

 6 Denver, Colo.) ($50 million); In re Community Psychiatric Centers Sec. Litig., No. SACV-91-533(AHS)

 7 (C.D. Cal.) ($42.5 million); In re Apria Healthcare Group Sec. Litig., No. 797060 (Cal. Super. Ct.- Orange

 8 Cty.) ($42 million); Levitan v. McCoy, et al. (First Commerce), No. 00 C 5096 (N.D. Ill.) ($39.9 million);

 9 In re King Pharmaceuticals, Inc. Sec. Litig., No. 03 cv 77-TWP (E.D. Tenn.) ($38.25 million); In re

10 McLeodUSA Inc. Sec. Litig., No. C02-0001-MWB (N.D. Iowa) ($30 million); In re Martha Stewart Living

11 Omnimedia, Inc. Sec. Litig., No. 02 cv 6273-JES (S.D.N.Y.) ($30 million); In re Vodafone Group, PLC

12 Sec. Litig., No. 02 cv 7592-AKH (S.D.N.Y.) ($24.5 million). Katz Decl, ¶5.

13          B.      Robbins' and WeissLaw's High Quality Pleadings and Efforts to Coordinate and
                    Advance the Litigation to Date Support their Appointment as Co-Lead Counsel
14

15          Robbins' and WeissLaw's timely, high-quality pleadings and the leadership they have already

16 demonstrated in coordinating consolidation and scheduling negotiations among plaintiffs and defense

17 counsel, seeking the inspection of Apple’s books and records, and in negotiations among plaintiffs'

18 counsel regarding an effective leadership structure, support their appointment as Co-Lead Counsel.
19          Robbins led with the Zehrer Complaint, which was filed one month before any other action was

20 commenced. The Zehrer Complaint is self-evidently the product of a thorough and well-documented

21 investigation, not just a cut-and-paste of allegations gleaned from complaints filed in the related consumer

22 and securities class actions. The Zehrer Complaint supports its particularized fact allegations and well-

23 reasoned inferences with details culled from thousands of pages of public records, including Apple's

24 website, SEC filings, press releases, and business media and analyst reports that support Zehrer's

25 contentions that the Individual Defendants (i) intentionally throttled the performance of iPhones through

26 iOS updates without the users' knowledge or authorization and (ii) made improper statements in the
27                                   - 13 -
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 17 of 20




 1 Company's press releases and other public filings concerning the Company's sales growth, iPhone

 2 demand, and future financial prospects.         See, e.g., Zehrer Complaint at ¶¶55-76 (alleging critical

 3 background facts concerning Apple's business structure (including the importance of the iPhone as Apple's

 4 flagship product), the improper scheme to throttle the battery performance of the iPhone through iOS

 5 updates, and the Company's true exposure to various factors that threatened Apple's sales growth in

 6 Greater China, the Company's third-largest market); ¶¶77-104 (twelve pages detailing the specific

 7 misstatements and why each misstatement was false and misleading). The Fine Complaint also reflects a

 8 diligent investigation. See, e.g., Fine Complaint at ¶¶55-84 (also providing background on Apple's core

 9 operations, the Company's improper scheme to throttle the battery performance of the iPhone through iOS

10 updates, the subsequent lawsuits and government investigations, and the growing threats to Apple's sales

11 growth in China); ¶¶85-113 (detailing the false and misleading statements).

12          In addition, the Zehrer Complaint includes detailed fact allegations in support of its contention

13 that demand on Apple's Board would be futile under the standards supplied by California law, which

14 govern California corporations. Kamen v. Kemper Fin. Servs. Inc., 500 U.S. 108, 108-09 (1991). The

15 complaints allege that a majority of the members of the Board breached their fiduciary duties of loyalty

16 by: (i) causing or allowing the Company to unlawfully throttle the performance of iPhones through iOS

17 updates without the knowledge or consent of the iPhone's owner; (ii) making improper statements in the

18 Company's press releases and SEC filings concerning Apple's sales growth, iPhone demand, and future
19 financial prospects; and (iii) failing to implement adequate internal controls and procedures to ensure the

20 accuracy of the Company's disclosures. See, e.g., ¶¶121-27. These allegations are superior to the general

21 demand futility allegations of the Bankhalter Complaint.

22          In addition to the quality of their pleadings, Robbins and WeissLaw have worked vigorously,

23 effectively and efficiently together to coordinate and organize the related derivative actions. As noted,

24 WeissLaw served a books and records demand on Apple seeking the inspection of relevant corporate

25 documents pursuant to California Corp. Code §1601(a), and Robbins led the discussions among counsel

26 and drafting for plaintiffs of the terms and conditions for consolidation of the actions and initial scheduling
27                                   - 14 -
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 18 of 20




 1 designed to conserve Apple's resources, which was adopted by the Court on March 11, 2010. Smith Decl.,

 2 ¶13.

 3          Robbins also commenced the negotiations among plaintiffs' counsel regarding a leadership

 4 structure that would ensure the effective coordination of plaintiffs' efforts on behalf of Apple, and together

 5 with WeissLaw managed the communications among counsel in an effort to reach a consensus and avoid

 6 burdening the Court with motion practice. Smith Decl., ¶14. Unfortunately, plaintiffs were not able to

 7 reach agreement on a streamlined leadership structure that Robbins and WeissLaw could support as

 8 ensuring the efficient and effective coordination of plaintiffs' efforts. Id. Accordingly, the ZFFR Group

 9 proposes that the Court appoint Robbins and WeissLaw Co-Lead Counsel. Putting the two firms that are

10 best equipped to litigate the Consolidated Action in charge will ensure coherent leadership, efficient and

11 reliable communication among plaintiffs, defendants, and the Court, and provide the most effective

12 representation of Apple's interests in the derivative claims.

13          C.      The First-Filed Factor Weighs in Favor of Appointing Robbins and WeissLaw as Co-
                    Lead Counsel
14

15          Robbins and WeissLaw's high quality pleadings, early leadership efforts, and their deep experience

16 and long track record of success support their appointment as Co-Lead Counsel. In the event the Court

17 finds these factors not determinative, the fact that Robbins was the first to file a derivative action for

18 stockholder-plaintiff Zehrer on behalf of Apple in this Court may be considered the "objective tie-breaker"
19 weighing in favor of Robbins' appointment as Co-Lead Counsel with WeissLaw. See Biondi v. Scrushy,

20 820 A.2d 1148, 1151 (Del. Ch. 2003), aff'd sub nom. In re HealthSouth Corp. Shareholders Litig., 847

21 A.2d 1121 (Del. 2004) (first-to-file factor may be considered as an "objective tie-breaker" where other

22 factors "do[] not tilt heavily in either direction"). Zehrer's counsel's diligence in thoroughly investigating

23 the matter, developing the theory of the case, and expeditiously filing a comprehensive and detailed

24 complaint weighs in favor of appointing Robbins and WeissLaw Co-Lead Counsel.

25

26
27                                   - 15 -
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
            Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 19 of 20




 1 IV.     CONCLUSION

 2         For the foregoing reasons, the Court should appoint Robbins and WeissLaw Co-Lead Counsel for

 3 plaintiffs in the Consolidated Derivative Action.

 4 DATED: April 14, 2020                               ROBBINS LLP
                                                       BRIAN J. ROBBINS
 5                                                     CRAIG W. SMITH
                                                       SHANE P. SANDERS
 6                                                     ASHLEY R. RIFKIN
                                                       STEVEN R. WEDEKING
 7

 8                                                                  /s/ Shane P. Sanders
                                                                   SHANE P. SANDERS
 9
                                                       5040 Shoreham Place
10                                                     San Diego, CA 92122
                                                       Telephone: (619) 525-3990
11                                                     Facsimile: (619) 525-3991
                                                       E-mail: brobbins@robbinsllp.com
12                                                             csmith@robbinsllp.com
                                                               ssanders@robbinsllp.com
13                                                             arifkin@robbinsllp.com
                                                               swedeking@robbinsllp.com
14
                                                       Counsel for Plaintiff Terrence Zehrer and
15                                                     [Proposed] Co-Lead Counsel
16   Dated: April 14, 2020                              WEISSLAW LLP
                                                        DAVID C. KATZ (admitted pro hac vice)
17                                                      MARK D. SMILOW (pro hac to be filed)
                                                        JOSHUA RUBIN (pro hac to be filed)
18
19                                                                   /s/ David C. Katz
                                                                     DAVID C. KATZ
20
                                                        1500 Broadway, 16th Floor
21                                                      New York, NY 10036
                                                        E-Mail: dkatz@weisslawllp.com
22                                                              msmilow@weisslawllp.com
                                                                jrubin@weisslawllp.com
23
                                       WEISSLAW LLP
24                                     Joel E. Elkins
                                       9107 Wilshire Blvd., Suite 450
25                                     Beverly Hills, CA 90210
                                       Telephone: (310) 208-2800
26                                     Facsimile (310) 209-2348
                                       E-mail: jelkins@weisslawllp.com
27                                     - 16 -
     NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28   TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
     ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
     AUTHORITIES IN SUPPORT THEREOF                                   4:19-cv-05153-YGR
               Case 4:19-cv-05153-YGR Document 23 Filed 04/14/20 Page 20 of 20




 1                                                      Counsel for Plaintiffs Andrew Fine, Tammy
                                                        Federman SEP/IRA, and The Rosenfeld
 2                                                      Family Foundation and [Proposed] Co-Lead
                                                        Counsel
 3

 4
               I, Shane P. Sanders, am the ECF User whose ID and password are being used to file this Notice of
 5
     Motion and Motion of Plaintiffs Terrence Zehrer, Andrew Fine, Tammy Federman SEP/IRA, and the
 6

 7 Rosenfeld Family Foundation to Appoint Robbins LLP and WeissLaw LLP Co-Lead Counsel; Memorandum

 8 of Points and Authorities in Support Thereof. In compliance with Civil L.R. 5-1(i), I hereby attest that

 9 concurrence in the filing of this document has been obtained from each of the other signatories.

10
                                                            /s/ Shane P. Sanders
11
                                                            SHANE P. SANDERS
12

13

14
     1445189

15

16

17

18
19

20

21

22

23

24

25

26
27                                   - 17 -
   NOTICE OF MOTION AND MOTION OF PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE,
28 TAMMY FEDERMAN SEP/IRA, AND THE ROSENFELD FAMILY FOUNDATION TO APPOINT
   ROBBINS LLP AND WEISSLAW LLP CO-LEAD COUNSEL; MEMORANDUM OF POINTS AND
   AUTHORITIES IN SUPPORT THEREOF                         4:19-cv-05153-YGR
